DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.

Status of Claims

In the amendment filed on 19 October 2022, the following changes have been made: claims 1-2 have been amended. 
Claims 1-9 are currently pending and have been examined.


Notice to Applicant


In light of the specification [0021] and [0084], positive behavior, healthy behavior, and prosocial behavior are interpreted to mean the same.
In light of the specification [0021] to [0186], behavior and mental state are interpreted to mean the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-6, and 8) and article of manufacture (claims 2, 7, and 9) which recite steps of presenting a plurality of questions to an individual about the individual’s demographic information and storing each answer to the plurality of questions on a digital behavioral health platform database; assessing the individual’s current behavior in real time by presenting a plurality of slider scale questions about the individual’s behavior and storing each answer to the plurality of questions on the digital behavioral health platform database; assessing the individual’s current mental state in real time by presenting a plurality of slider scale questions about the individual’s mental state and storing each answer to the plurality of slider scale questions on the digital behavioral health platform database; providing at least one of a visual and verbal reward to the individual for completing the assessments; displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions; customizing a digital avatar health coach by presenting to the individual a plurality of questions about the avatar health coach’s appearance and storing each answer to the plurality of questions on the digital behavioral health platform database; providing at least one of a visual and verbal reward to the individual for completing the customization; interacting by the individual with the avatar health coach to provide personalized feedback to the individual to identify the individual's current maladaptive behavior, wherein the digital behavioral health platform identifies through an algorithm evidence based CBT triggers of the individual to the current maladaptive behavior incorporating mechanisms of classical conditioning, the individual rates the triggers in real time and the digital behavioral health platform implements in real time through an algorithm a set of coping skills designed to increase prosocial behaviors which incorporates mechanisms of social learning theory, based on the personalized feedback, incorporating and integrating through an algorithm past and current performance into a decision making tree to identify skill sets linked to the individual progress and continuously re-evaluating progress and identifying additional coping skills; practicing by the individual the set coping skills which targets and treats current maladaptive behaviors in the individual to improve treatment outcomes; assessing the coping skills learned by the individual by presenting a plurality of quiz questions and providing at least one of a visual and verbal reward to the individual for each answer incorporating operant conditioning; and providing graphic feedback to the individual at the completion of the platform. 

Step 2A Prong 1
These steps of facilitating a digital health platform, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Nothing in the claim element precludes the italicized portions from managing personal behavior. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations as organizing human activity then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-9, reciting particular aspects of facilitating a digital health platform such as reassigning an existing set of successfully completed coping skills, the time between administrations being one week, reward being provided via intermittent positive reinforcement, and targeting and treating two maladaptive behaviors are methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of presenting a plurality of questions to an individual about the individual’s demographic information and storing each answer to the plurality of questions on a digital behavioral health platform database and displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017] to [00115], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of customizing a digital avatar health coach by presenting to the individual a plurality of questions about the avatar health coach’s appearance and storing each answer to the plurality of questions on the digital behavioral health platform database amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as providing graphic feedback to the individual at the completion of the platform, see MPEP 2106.05(h))

Dependent claims 3-9 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4 and 6-9, additional limitations which amount to invoking computers as a tool to perform the abstract idea and claim 5, which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  The additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such as customizing a digital avatar health coach by presenting to the individual a plurality of questions about the avatar health coach’s appearance and storing each answer to the plurality of questions on the digital behavioral health platform database, e.g., requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank, MPEP 2106.05(f).
Dependent claims 3-9 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), and further in view of Bauer (US20110072367A1).
Regarding claim 1, deCharms discloses and storing each answer to the plurality of questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current behavior in real time by presenting a plurality of slider scale questions about the individual's behavior ([0005] “The input that characterizes the user's internal felt sense may be received at the user interface as a selection of one or more buttons, a position of one or more sliders, one or more form input elements, a cursor position, a touch screen position, voice recognition, or one or more eye movements.” [0263] “If the subject undertakes overt behaviors, such as responding to questions, the responses and other behavioral measurements 20197 are fed to the data analysis/behavioral control software 20130.”)
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current mental state in real time by presenting a plurality of slider scale questions about the individual ' s mental state ([0073] “The user is instructed to be aware of their own internal mental state, and to indicate its magnitude by the position of this slider. For example, the user may be instructed to be aware of the level of their pain sensation, and to indicate this pain level continuum with the position of the line on the screen, the left most point on the screen corresponding to the most pain, and the right most point on the screen corresponding to the least pain (or vice versa).”)
and storing each answer to the plurality of slider scale questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
providing at least one of a visual and verbal reward to the individual for completing the assessments ([0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards. All of these elements may be used to motivate users and to make the use of the software or training more enjoyable.”)
displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions ([0040] “The device or system may use the input information from the user to determine a score for the user. For example, for each trial or session or portion of a trial or session, the device or system may determine or calculate a score based on the input received from the user.” [0086] “The pace may be selected by the user's input, for example using UI elements such as buttons 2040 or a slider 2050.”)
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”) 
interacting by the individual with the avatar health coach to provide personalized feedback to the individual to identify the individual's current maladaptive behavior ([0289] “The software may allow the user to interact with a virtual avatar such as a virtual instructor, teammate, coach, guide, or collaborator. This may be provided as part of a multi-player scenario. The virtual avatar may simulate the interaction with a real person, to make the experience more engaging.” [0185] “The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170.”)
wherein the digital behavioral health platform identifies through an algorithm evidence based CBT triggers of the individual to the current maladaptive behavior incorporating mechanisms of classical conditioning, the individual rates the triggers in real time and the digital behavioral health platform implements in real time through the algorithm a set of coping skills designed to increase prosocial behaviors ([0072] “The screen may also include a depiction of the brain, 420. This depiction may include images, video, transparency, animation, or brain activation depictions computed in real time by the control software…..The screen may also show static or moving graphs 440 representing real or simulated physiological signals including brainwaves. The software may also present target brain regions 425 for control, or target brain activation patterns to produce or inhibit.” [0315] “By training users to be aware of the presence of experiential components associated with a particular mental state or performance state, users may make improved judgments of when to engage in particular behaviors outside of the presence of measurement equipment.” [0395] “Once a general class of exercises has been determined for a given mental state, actual instances of specific stimuli or behaviors may be created that are able to improve that mental state.” [0268] “The software may provide non-conscious classical or other conditioning methods.” [0215] “Inference algorithms, for example Bayesian inference, may be used to determine which content to present to the user based on what content has been most successful for the user, and/or which content has been most successful for previous users, and/or which content has been most successful for previous users with similar characteristics to the current user.”)
which incorporates mechanisms of social learning theory based on the personalized feedback incorporating and integrating through the algorithm past and current performance into a decision making tree to identify skill sets linked to the individual progress ([0128] “The user may be presented with a stimulus or an instruction to generate an emotion, or an emotional response, or to suppress or avoid an emotion or emotional response, or to replace one emotion with another one.” [0215] “Inference algorithms, for example Bayesian inference, may be used to determine which content to present to the user based on what content has been most successful for the user, and/or which content has been most successful for previous users, and/or which content has been most successful for previous users with similar characteristics to the current user.” [0220] “The software may provide a system to the user for actively controlling the exercise content that the user receives. The software may allow the user to give ratings about the effectiveness of exercise content, or their preferability, and thereby the software may determine the likelihood that the user will be presented that exercise content in the future. The software may allow the user to make this rating in a number of different ways, for example …..or by giving a binary decision (e.g. “Thumbs Up” or “Thumbs down”…)
and continuously re-evaluating progress ([0169] “For example, a points-tally that is continuously updated based on the user's inputs may be visually presented to the user on the screen while they are interacting with the software.”)
and identifying additional coping skills ([0233] “User self-optimizes the training; a. Software changes length of pause, preferred music, preferred nature sound, preferred video that are played during training based on user choices.”)
practicing by the individual the set coping skills which targets and treats current maladaptive behaviors in the individual to improve treatment outcomes ([0225] “The software may provide the user with repeated content, stimuli, instructions, or training. This may lead in the user to learning, performance improvement, neuroplasticity, changes in symptoms 10310.”)
assessing the coping skills learned by the individual by presenting a plurality of quiz questions and providing at least one of a visual and verbal reward to the individual for each answer incorporating operant conditioning ([0253] “At this point the software may carry out an end sequence and or final questions 1420. This may include one final set of steps similar to 1340-1410. It may include asking final questions to the user or receiving ratings or input. It may include providing scores or other feedback or information to the user. It may include positive rewards including presenting desirable stimuli, monetary rewards, or points.” [0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards.” [0397] “Stimuli or instructions for behaviors may be presented by software in the context of a psychophysically controlled task or measurement or an operant conditioning task, or a computer game or other contexts.”)

Note: awards provided for each answer or completion of the final questions by the user.
and providing graphic feedback to the individual at the completion of the platform ([0207] “For example, in a given day the user may first interact with an exercise, then view a score summary screen, then view a screen allowing the user to select different exercise types, and so on.”)


deCharms does not explicitly disclose however Kaleal teaches presenting a plurality of questions to an individual about the individual's demographic information ([0078] “The user can also provide other types of profile information regarding the user's preferences, the user's demographics, etc.”)
 customizing a digital avatar health coach by presenting to the individual a plurality of questions about the avatar health coach’s appearance ([0040] “For example, with respect to an avatar that functions as a user's fitness trainer, an individual may provide preferences that note what type of exercises the user likes and doesn't like to perform or what type of coaching motivates the user (e.g., soft encouraging technique over a more pushy demeaning approach). A response determined for the avatar to perform can then be tailored to account for the user's preferences.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand deCharms’ techniques for providing digital cognitive behavior treatment with Kaleal’s techniques for providing a personalized avatar. The motivation for the combination of prior art elements is to use a personalized avatar to help coach the user adopt a behavior (See Kaleal, Background).


deCharms in view of Kaleal does not explicitly disclose however Bauer teaches providing at least one of a visual and verbal reward to the individual for completing the customization ([0104] “For example, users may change laser pointer color; use may have funny animations applied to their avatars; users may win rewards of object or other things for their avatars.” [0111] “Rewards can be pets that perch on, hover around, or follow the user. Rewards may be hairstyles, clothing, and accessories that the user can wear.”)
 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment and Kaleal’s techniques for providing a personalized avatar with Bauer’s techniques for providing at least one visual and verbal reward. The motivation for the combination of prior art elements is to motivate the user to adopt a behavior (See Bauer, Background).
Regarding claim 2, deCharms discloses a non-transient computer readable storage medium containing program instructions ([0412] “Memory can also be another form of computer-readable medium, such as magnetic and/or optical disks.” [0413] “Computer program products may also contain instructions that, when executed by one or more computing devices, perform one or more methods or techniques, such as those described above.”)
and storing each answer to the plurality of slider scale questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
and an interactive therapy platform of evidenced based cognitive behavioral therapy which targets and treats maladaptive behaviors in the individual to improve treatment outcomes based on the feedback from practicing a set of coping skills ([0315] “By training users to be aware of the presence of experiential components associated with a particular mental state or performance state, users may make improved judgments of when to engage in particular behaviors outside of the presence of measurement equipment.” [0395] “Once a general class of exercises has been determined for a given mental state, actual instances of specific stimuli or behaviors may be created that are able to improve that mental state.” [0352] “Feedback may be designed to increase the patient's motivation and commitment to self-management and to health promoting behaviors. ….. The software may continuously measure the effectiveness of each strategy, so over time the most effective strategies based upon user outcomes may be selected (the Bayesian prior used in selection of treatment plan items for recommendation may reflect this).”)
and storing each answer to the plurality of questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current behavior in real time by presenting a plurality of slider scale questions about the individual's behavior ([0005] “The input that characterizes the user's internal felt sense may be received at the user interface as a selection of one or more buttons, a position of one or more sliders, one or more form input elements, a cursor position, a touch screen position, voice recognition, or one or more eye movements.” [0263] “If the subject undertakes overt behaviors, such as responding to questions, the responses and other behavioral measurements 20197 are fed to the data analysis/behavioral control software 20130.”)
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current mental state in real time by presenting a plurality of slider scale questions about the individual's mental state ([0073] “The user is instructed to be aware of their own internal mental state, and to indicate its magnitude by the position of this slider. For example, the user may be instructed to be aware of the level of their pain sensation, and to indicate this pain level continuum with the position of the line on the screen, the left most point on the screen corresponding to the most pain, and the right most point on the screen corresponding to the least pain (or vice versa).”)
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
providing at least one of a visual and verbal reward to the individual for completing the assessments ([0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards. All of these elements may be used to motivate users and to make the use of the software or training more enjoyable.”)
displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions ([0040] “The device or system may use the input information from the user to determine a score for the user. For example, for each trial or session or portion of a trial or session, the device or system may determine or calculate a score based on the input received from the user.”)
interacting by the individual with the avatar health coach to provide personalized feedback to the individual to identify the individual's current maladaptive behavior ([0289] “The software may allow the user to interact with a virtual avatar such as a virtual instructor, teammate, coach, guide, or collaborator. This may be provided as part of a multi-player scenario. The virtual avatar may simulate the interaction with a real person, to make the experience more engaging.” [0185] “The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170.”)
wherein the digital behavioral health platform identifies through an algorithm evidence based CBT triggers of the individual to the current maladaptive behavior incorporating mechanisms of classical conditioning, and digital behavioral health platform implements in real time through the algorithm a set of coping skills designed to increase prosocial behaviors ([0072] “The screen may also include a depiction of the brain, 420. This depiction may include images, video, transparency, animation, or brain activation depictions computed in real time by the control software…..The screen may also show static or moving graphs 440 representing real or simulated physiological signals including brainwaves. The software may also present target brain regions 425 for control, or target brain activation patterns to produce or inhibit.” [0315] “By training users to be aware of the presence of experiential components associated with a particular mental state or performance state, users may make improved judgments of when to engage in particular behaviors outside of the presence of measurement equipment.” [0395] “Once a general class of exercises has been determined for a given mental state, actual instances of specific stimuli or behaviors may be created that are able to improve that mental state.” [0268] “The software may provide non-conscious classical or other conditioning methods.” [0215] “Inference algorithms, for example Bayesian inference, may be used to determine which content to present to the user based on what content has been most successful for the user, and/or which content has been most successful for previous users, and/or which content has been most successful for previous users with similar characteristics to the current user.”)
which incorporates the mechanisms of social learning theory based on the personalized feedback incorporating and integrating through the algorithm past and current performance into a decision making tree to identify skill sets linked to the individual progress ([0128] “The user may be presented with a stimulus or an instruction to generate an emotion, or an emotional response, or to suppress or avoid an emotion or emotional response, or to replace one emotion with another one.” [0215] “Inference algorithms, for example Bayesian inference, may be used to determine which content to present to the user based on what content has been most successful for the user, and/or which content has been most successful for previous users, and/or which content has been most successful for previous users with similar characteristics to the current user.” [0220] “The software may provide a system to the user for actively controlling the exercise content that the user receives. The software may allow the user to give ratings about the effectiveness of exercise content, or their preferability, and thereby the software may determine the likelihood that the user will be presented that exercise content in the future. The software may allow the user to make this rating in a number of different ways, for example …..or by giving a binary decision (e.g. “Thumbs Up” or “Thumbs down”…)
and continuously re-evaluating progress ([0169] “For example, a points-tally that is continuously updated based on the user's inputs may be visually presented to the user on the screen while they are interacting with the software.”)
and identifying additional coping skills ([0233] “User self-optimizes the training; a. Software changes length of pause, preferred music, preferred nature sound, preferred video that are played during training based on user choices.”)
practicing by the individual the set coping skills which targets and treats current maladaptive behaviors in the individual to improve treatment outcomes ([0225] “The software may provide the user with repeated content, stimuli, instructions, or training. This may lead in the user to learning, performance improvement, neuroplasticity, changes in symptoms 10310.”)
the computer readable program instructions further implement ([0413] “Computer program products can be tangibly embodied in an information carrier, such as memory, storage devices, cache memory within a processor, and/or other appropriate computer-readable medium. Computer program products may also contain instructions that, when executed by one or more computing devices, perform one or more methods or techniques, such as those described above.”)
assessing the coping skills learned by the individual in real time by presenting a plurality of quiz questions and providing at least one of a visual and verbal reward to the individual for each answer incorporating operant conditioning ([0253] “At this point the software may carry out an end sequence and or final questions 1420. This may include one final set of steps similar to 1340-1410. It may include asking final questions to the user or receiving ratings or input. It may include providing scores or other feedback or information to the user. It may include positive rewards including presenting desirable stimuli, monetary rewards, or points.” [0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards.” [0397] “Stimuli or instructions for behaviors may be presented by software in the context of a psychophysically controlled task or measurement or an operant conditioning task, or a computer game or other contexts.”)

Note: awards provided for each answer or completion of the final questions by the user.
and providing graphic feedback to the individual at the completion of the platform ([0207] “For example, in a given day the user may first interact with an exercise, then view a score summary screen, then view a screen allowing the user to select different exercise types, and so on.”)

deCharms does not explicitly disclose however Kaleal teaches a customizable digital avatar health coach, customizable by presenting to an individual a plurality of questions about the avatar health coach's appearance ([0040] “For example, with respect to an avatar that functions as a user's fitness trainer, an individual may provide preferences that note what type of exercises the user likes and doesn't like to perform or what type of coaching motivates the user (e.g., soft encouraging technique over a more pushy demeaning approach). A response determined for the avatar to perform can then be tailored to account for the user's preferences.”)
including presenting a plurality of questions to the individual about the individual ' s demographic information ([0078] “The user can also provide other types of profile information regarding the user's preferences, the user's demographics, etc.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment with Kaleal’s techniques for providing a personalized avatar. The motivation for the combination of prior art elements is to use a personalized avatar to help coach the user adopt a behavior (See Kaleal, Background).


deCharms in view of Kaleal does not explicitly disclose however Bauer teaches and providing at least one of a visual and verbal reward to the individual for completing the digital avatar health coach customization ([0104] “For example, users may change laser pointer color; use may have funny animations applied to their avatars; users may win rewards of object or other things for their avatars.” [0111] “Rewards can be pets that perch on, hover around, or follow the user. Rewards may be hairstyles, clothing, and accessories that the user can wear.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment and Kaleal’s techniques for providing a personalized avatar with Bauer’s techniques for providing at least one visual and verbal reward. The motivation for the combination of prior art elements is to motivate the user to adopt a behavior (See Bauer, Background).
Regarding claim 3, deCharms discloses comprising reassigning an existing set of successfully completed coping skills relating to the individual's self-assessment of performance or assigning a new skill set and administering the digital behavioral health platform with the reassigned or new set of skills ([0037] “The stimuli of this sequence, a sequence of two stimuli in this case, may be repeated. For example, the device or system may provide alternating instructions to create a mental image of warm, and then cold, and the user may follow the instructions. After each individual stimulus or instruction, or at some point in the sequence, or after the completion of the sequence of stimuli, the device or system may instruct the user may to make assessments as described above.” [0159] “The repeated presentation of a tactile stimulus may produce neuroplasticity.”)
Regarding claim 4, deCharms discloses wherein the time between administrations of the digital behavioral health interactions is one week ([0345] “The software implementation of the treatment plan may also allow scheduling of when each plan item is to be completed by the user on a daily, weekly, or monthly basis, allowing scheduling by day or by time.”)
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), Bauer (US20110072367A1), and further in view of Tucker et al. (US20110251243A1).
Regarding claim 5, deCharms does not explicitly disclose however Kaleal teaches wherein the demographic information includes information relating to age, race, education….. substance abuse, medical condition, and mental condition ([0128] “User demographic information can define various demographic features of the user, including but not limited to: gender, age, nationality, language, education level, or profession.” [0286] “For example, physical health information can include but is not limited to: physical measurements (e.g., height, weight, BMI) of the user, physical and physiological conditions effecting the user, mental illness, any past or current physical injuries affecting the user, surgeries received by the user, history of medical conditions associated with the user and the user's relatives, any medications taken by the user, and tobacco and alcohol consumption of the user etc.” [0305] “At 1802, information corresponding to a user's physical appearance, physical health and demographic profile is received (e.g., via reception component 1304).”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment with Kaleal’s techniques for providing a personalized avatar. The motivation for the combination of prior art elements is to use a personalized avatar to help the user adopt a behavior (See Kaleal, Background).

deCharms in view of Kaleal and Bauer does not explicitly disclose however Tucker teaches …marital status…. ([0021] “…their social and martial status….”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment, Kaleal’s techniques for providing a personalized avatar, and Bauer’s techniques for providing at least one visual and verbal reward with Tucker’s techniques for utilizing marital status as a part of the demographic profile. The motivation for the combination of prior art elements is to help provide a personalized behavioral therapy tailored to the patient in order to improve patient treatment (See Tucker, Background).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), Bauer (US20110072367A1), and further in view of Singer et al. (US20110104648A1).
Regarding claim 6, deCharms in view of Kaleal and Bauer disclose however Singer teaches wherein the reward is provided via intermittent positive reinforcement ([0045] “Generally, the less frequent a desired behavior, the more positive reinforcement is provided for each instance of the desired behavior. This feature, which may at first seem counter-intuitive, actually provides a powerful means to increase the frequency of a desired behavior and simultaneously control overall reward expenditures.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment, Kaleal’s techniques for providing a personalized avatar, and Bauer’s techniques for providing at least one visual and verbal reward with Singer’s techniques for utilizing intermittent positive reinforcement. The motivation for the combination of prior art elements is to reduce the frequency of unhealthy behaviors to improve patient outcome (See Singer, Background).
Regarding claim 7, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 8, deCharms in view of Kaleal and Bauer disclose however Singer teaches wherein the set of coping skills targets and treats two maladaptive behaviors together in an integrated manner ([0011] “Common to the management of all these conditions is that each involves a one or more desired and undesired behaviors whose practice or avoidance, respectively, are believed to contribute to health outcomes.” [0023] “….and/or undesired behaviors (e.g., smoking; improper or undesired use of alcohol, tobacco, or other substances; eating foods with improper caloric, fat, carbohydrate, or sodium content; weight gain; excessive body mass index, blood pressure, or hemoglobin A1C; overuse or misuse of a medication; failure to carry out a desire behavior).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand deCharms’ techniques for providing digital cognitive behavior treatment, Kaleal’s techniques for providing a personalized avatar, and Bauer’s techniques for providing at least one visual and verbal reward with Singer’s techniques for utilizing intermittent positive reinforcement. The motivation for the combination of prior art elements is to reduce the frequency of unhealthy behaviors to improve patient outcome (See Singer, Background).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 8.


Response to Arguments
Applicant’s arguments filed on 19 October 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant submits that claims 2, 7 and 9 as amended are directed a computer readable storage medium containing program instructions which implement the digital behavioral health platform and thus a storage medium is not directed to an abstract idea. Applicant then asserts that claims 1, 3-6, and 8 are integrated into a practical application. Specifically, applicant asserts that the claimed invention does not purport to use an off-the-shelf algorithm. The specification states at paragraph [0019] that the algorithm is based on public domain information of evidence-based practices to provide a dynamic approach not achievable by paper and pencil and by using human therapist and coaches. Rather, the algorithm is unique in the way it gives a response to trigger the assignment of coping skills that best aligns and treats the symptoms dependent on the number or unique combination of symptoms reported, keeps track of what coping skills led to symptoms improvement and re-deploys those skills during any relapse. In this manner the operation of the computer is improved by the way the algorithm stores and retrieves data in memory in combination with the specific platform operations recited in the claims, increasing the accuracy of and efficacy of digital behavioral therapy. Applicant submits that the algorithm is unique in the way it pulls coping skills to treat symptoms, keeps track of symptom reduction/achievement and reassigns coping skills as needed. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges that that claims 2, 7 and 9 as amended are directed a computer readable storage medium containing program instructions and thus overcomes the non-statutory 101 rejection. Examiner points to the October 2019 Guidance which states to review the specification and upon such review examiner submits that in regards to claims 1, 3-6, and 8 the applicant seems to be stretching the disclosure of the specification. Asides from [0019] generally disclosing the algorithm, there is no disclosure in the specification describing the uniqueness of the algorithm or the contents of the algorithm. The applicant has instead described how the algorithm carries out the invention and made general assertions (i.e. stores and retrieves data in memory that can be performed by a generic computer) to purport it increasing the accuracy and efficacy of digital behavioral therapy without pointing to the specification to support these assertions. The applicant’s arguments are further not helped by the fact that [0019] discloses that the algorithm(s) can be derived by persons of ordinary skill in the art. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s algorithm (i.e. solving a technically based problem), the claimed invention purports to solve the non-technological problem of treating maladaptive behaviors that have previously been done by paper and pencil through use an off-the-shelf algorithm based on public domain on a new set of data (i.e. behavioral data) to provide personalized treatment to an individual. The applicant’s own specification also supports the examiner’s assertion by explicitly stating in [0019] that “[t]he algorithms are based on public domain information and can be derived by persons of ordinary skill in the art.” The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).). There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing.   An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Examiner asserts that use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues that claims 1 and 2 require at least in part, the language of the claims especially the added limitations in regards to the algorithm. The applicant asserts that the cited prior art fails to disclose or suggest the specific sequence of claimed actions noted above, which is part of a multi-step therapeutic platform directed toward correcting maladapted behaviors. Applicant also submits that none of the concepts disclosed deCharms in view of Kaleal and Bauer render obvious the claimed method or interactive platform which includes a unique algorithm which gives a response to trigger the assignment of coping skills that best aligns and treats the symptoms dependent on the number or unique combination of symptoms reported, keeps track of what coping skills led to symptoms improvement and re-deploys those skills during any relapse.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that deCharms is a much narrower interpretation of the applicant’s claims. For instance, applicant has not clarified what type of coping skills are used to that incorporate mechanisms of social learning theory are being incorporated and what mechanisms of operant conditioning are being incorporated. The combination of deCharms, Kaleal, and Bauer still teach the claimed limitations. In regards to the algorithm, examiner submits that new paragraphs from deCharms have been cited which narrowly disclose how the algorithm is being used and the types of algorithm(s) that can be used. The dependent claims are still rejected under USC 103. Therefore, the 103 rejection is maintained.



Prior Art Cited but not Relied On
The following document(s) were found relevant to the disclosure but not applied:
Neziroglu, F., Khemlani-Patel, S., & Veale, D. (2008). Social learning theory and cognitive behavioral models of body dysmorphic disorder. Body Image, 5(1), 28-38.

This reference is relevant since is describes mechanisms of social learning theory, classical conditioning, and operant conditioning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626